Oo ON DB HW BW PB Be

NY MY NY NY NY NY NY HY NO RB He ee ese eae ee De
Oo ND UM FR NY FF DO DMD NI DWN BB Ww HS

 

 

JUDGE JONES

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, NO. CR18-5272-RAJ
Plaintiff DRUG REENTRY ALTERNATIVE
MODEL (DREAM) CONTRACT
Vv.
JESSICA ELEN CHRISTMAN,

Defendant.

 

 

INTRODUCTION

You have been invited by the DREAM Executive Review Team to participate in
the DREAM program of the Western District of Washington, at Seattle, a post-plea/pre-
adjudication program in which you enter a plea pursuant to the terms of a written plea
agreement that is held in abeyance while you complete the program.! Contingent upon
approval by the Court and your agreement to participate in the program and abide by the
governing terms of the program as set forth herein, you may participate in the DREAM
program to enable intensive treatment, sanction alternatives and incentives to effectively
address the substance abuse issues that appear to be contributing causes for your criminal

conduct. Successful completion of the DREAM program leads to dismissal of the

 

! The Executive Review team is comprised of the DREAM Judicial Officer, two Assistant United States Attomeys, a
U.S. Probation Officer and an Assistant Federal Public Defender. See Interagency Agreement, {| 3.
DREAM CONTRACT UNITED STATES ATTORNEY

. 700 STEWART ST., SUITE 5220
CHRISTMAN/CR18-5272RAJ- 1 SEATTLE, WASHINGTON 98101

(206) 553-7970
oC Oo YI DH NH BR WD LH &

NY NY NY VY NY YY DN LP DR Rm Be ey ee eed a ee
Oo nN HD A FF WN KF DO wo HID WN BR WwW bw KF OC]

 

 

charges. If you are terminated from the program however, a sentence will be imposed by
the Court overseeing the DREAM program based on the guilty plea or pleas previously
entered pursuant to the terms of the written plea agreement.

DREAM PROGRAM BASICS

Participation is entirely voluntary but mandates your commitment to at least 12
months with the possibility that your required participation may be extended up to no
more than 24 months. You will be assigned an attorney from the Criminal Justice Act
panel who is a member of the Executive Review Team for the DREAM program. An
Assistant United States Attorney, also a member of the Executive Review Team, will be
assigned to your case as well. Both the panel defense attorney and the Assistant United
States Attorneys will work with the DREAM program’s Probation Officer to provide
additional support and encouragement for your hoped for success in the DREAM
program.

The DREAM Executive Review Team, through correspondence from the DREAM
Probation Officer, will seek approval for a transfer of your case from the Originating
District Judge to the DREAM Judicial Officer. The correspondence will explain the
DREAM Executive Review Team’s reasons for recommending participation in the
DREAM program, and a brief summary of the anticipated plea agreement. If rejected,
the case will proceed in the usual course before the Originating District Court. If
approved, the Originating District Court will execute an Order transferring your case for
all purposes to the DREAM program Judicial Officer.

Thereafter the Probation Office will arrange for you to make an initial appearance
before the DREAM Judicial Officer. The initial hearing before the DREAM Judicial
Officer will be conducted in open court, in the presence of the DREAM Executive
Review Team and your original defense counsel. At that time, to proceed further, you
will be required to execute this DREAM contract, and enter a guilty plea(s) to one or

more of the criminal charges against you in the case referenced above, pursuant to the

DREAM CONTRACT UNITED STATES ATTORNEY

j 700 STEWART ST., SUITE 5220
CHRISTMAN/CR18-5272RAJ- 2 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo DD WNW BR WH HPO

Bw NY KN NY YY NY NY YQ Re Re ee ee OL ea i a
ea NADA fF WwW NY S| OD OO WOH DH WN BW bw HF OC

 

 

terms of a written plea agreement.” The Court will make a final determination whether to
accept your DREAM contract, your guilty plea(s) and the plea agreement before you can .
begin participation in the DREAM program. Once each of these documents are executed
before the DREAM Judicial Officer, and approved by the Court, you are a participant in
the DREAM program.

As set forth herein, by entering this agreement and the DREAM program, you
agree to comply with the directives of your assigned Probation Officer consistent with
your Appearance Bond and the terms of this contract including, but not limited to, an
agreement to participate in a drug and alcohol evaluation and in any and all treatment and
testing recommended as a result of that evaluation. You also agree to drug and alcohol
testing for substance use issues, and may also be required to participate in programs
designed to address underlying causes of criminal activity. Finally, you must also
comply with all conditions of the terms of your post-plea/pre-adjudication written plea
agreement.

If you successfully complete the DREAM program, then, as specified in the
written plea agreement, your guilty plea(s) will be vacated and the criminal charges
against you in the case referenced above will be dismissed with prejudice. If you are
terminated from the program, you will be sentenced by the Court overseeing the DREAM
program based on the guilty plea or pleas previously entered pursuant to the written plea
agreement. Although the DREAM Judicial Officer will appreciate and reward genuine
attempts to succeed in the DREAM program, the Court may impose a sentence up to and
including what would have been imposed if the standard plea was taken, as reflected in
the written plea agreement and permitted by law, and based on all information available,

including your conduct in the DREAM program.

 

* The written plea agreement will be the result of negotiations by your defense counsel with the government and
shall contain terms acceptable to the government, you and your defense counsel.
DREAM CONTRACT UNITED STATES ATTORNEY

CHRISTMAN/CR18-5272RAJ- 3 700 STEWART ST., SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
oC Oo YN DWN A BP WH PO

NY NY NY NY NY NY NY NY YO Be Re ee ee ee ee ee
oO SND MH BF WN KH DO WN ND WN BR WwW bw FE OC

 

 

DREAM PROGRAM APPEARANCES

The time spent in DREAM court is divided into stages and varies based on each
participant’s circumstances and progress. However, from the outset, and at a minimum,
you will be required to appear before the DREAM Judicial Officer at least once a month
to evaluate your progress. The other members of the Executive Review Team will be
present and treatment and/or other program providers may be present, as deemed
appropriate by the Executive Review Team. .

Every effort will be made to ensure the time of the appearance does not conflict
with your employment or treatment or other programming. Progress reports from the
Probation Officer will be provided to the Court and all members of the Executive Review
Team at least 24 hours prior to your appearance. These reports will describe both
successes and problems you have experienced. A copy of the report will be available to
you via the Assistant Federal Public Defender. .

DREAM PROGRAM TREATMENT AND COUNSELING PROGRAMS

An important part of the DREAM program will be your participation in substance
abuse treatment and counseling programs and/or other programs addressing underlying
causes of criminal activity as determined necessary by the Probation Officer and the other
members of the DREAM Executive Review Team. Treatment and other program
providers will be expected to share information regarding your participation and progress
in any treatment and counseling programs with all of the members of the DREAM
Executive Review Team. Treatment and other program providers may also be present at
DREAM court appearances, at which they will be expected to discuss your participation
and progress with the DREAM Judicial Officer, in the presence of all of the members of
the DREAM Executive Review Team. To enable treatment and other program providers
to freely share information regarding your participation and progress in substance abuse
treatment and counseling programs and other programs, you will be required to execute a

waiver of confidentiality in the form attached as Exhibit A.

DREAM CONTRACT UNITED STATES ATTORNEY

CHRISTMAN/CR18-5272RAJ- 4 100 STEWART ST., SUITE 5220
SEATTLZ, WASHINGTON 98101

(206) 553-7970
So DH ND nA BW NY

NO NY NY NY KY BY NY DRO Re ey ee ea ei a a a
oO NN OW BW NY KF DO Wn DH WNW BW PB KF GD

 

 

DREAM PROGRAM STATEMENT OF CULPABILITY

Another important part of the DREAM program is your willingness to provide the
government all information known about the offense or offenses originally charged. The
DREAM program’s Assistant United States Attorney and your defense counsel will
schedule the meeting after you have been approved for participation in DREAM. The
DREAM program’s Assistant Federal Public Defender may also be present at the
meeting. Every effort will be made to ensure the time of the requisite meeting does not
conflict with your employment or treatment or other programming.

The government agrees that this statement is not for law enforcement purposes but
rather for the sole purpose of confirming your sincere intent to achieve sobriety and
participate in DREAM. The fact that you may not have any relevant or other information
to provide or that the government is already aware of, will not preclude a determination
by the DREAM Executive Review Team that you have complied with this requirement.
Further, as noted below, the government agrees that it will not introduce any statement
made by you against you in its case-in-chief in any future prosecution in this case, except
in a prosecution for perjury or making a false statement, nor may it be used to file
additional charges against you or require further cooperation by you.

LIMITED USE OF STATEMENTS MADE DURING
DREAM PROGRAM APPEARANCES

Your complete candor with the DREAM Executive Review Team and during your
DREAM court appearances is expected throughout your participation in the DREAM
program. To encourage your candor, the United States Attorney’s Office has agreed as
follows:

(A) Except as otherwise provided in subparagraph (B) below statements made
and documents and other information provided by you during and/or in
relation to any and all DREAM program proceedings, shall not be used

(1) against you in the government’s case-in-chief in any future
proceedings, including but not limited to determine the applicable
guideline range if terminated from the DREAM program;

DREAM CONTRACT UNITED STATES ATTORNEY

CHRISTMAN/CR18-5272RAJ- 5 700 STEWART ST., SUITE 5220
° ~ SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo AHA ND BP W YN

NO Me Nw NY PY KH VY HN OR Re ee ee ee ve UL
oN DH OH FP WD NY KH OD OO MW HT DB WN BP W HBO FF OC

 

 

(ii)

(iii)
or

(iv)

to file additional criminal charges against you, except as a basis for
prosecution for perjury or making a false statement;

to compel your cooperation against others previously known or

unknown,

to determine the applicable sentencing guideline range if you are
terminated from the DREAM program.

(B) Except as set forth in paragraph (A) above, the United States Attorney’s
Office may use

(i)

(ii)

(iii)

information derived directly or indirectly from DREAM program
statements for the purpose of obtaining and pursuing leads to other
evidence, which evidence may be used for any purpose;

DREAM program statements and all evidence obtained directly or
indirectly from DREAM program statements to refute or counter at
any stage of any DREAM proceeding any evidence, argument,
statement or representation(s) offered by you or on your behalf in
connection with that proceeding; or,

for impeachment purposes in any future proceedings including
sentencing.

The government’s agreements above are limited to the United States Attorney’s Office

for the Western District of Washington and does not bind any other federal, state, local,

or foreign prosecuting, enforcement, administrative, or regulatory authorities. Moreover,

the government’s agreement in subparagraph A is limited to DREAM program

statements, including statements obtained during the requisite statement of culpability,

and does not apply to any statements made or documents or other information provided

by you prior to your participation in DREAM or made after your termination from

DREAM, whether oral, written, or recorded.

DREAM CONTRACT

UNITED STATES ATTORNEY

CHRISTMAN/CR18-5272RAJ- 6 PONS TEwARE ST gS tgm 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
So Oo YD DN BP WW YP Be

NY NY NY YY WN NY NY DOR RB Rm Be ee ee oe lL a
So aN HM FW YP KF DO MOH DN BR WH Ww KF OC;

 

 

DREAM PROGRAM SUPERVISION VIOLATIONS AND SANCTIONS
The DREAM program’s Probation Officer is charged with overseeing your

supervision and monitoring your compliance with treatment. In preparation for DREAM

court appearances, the DREAM Probation Officer will prepare a DREAM Progress

Report for the DREAM Judicial Officer and other members of the Executive Review

Team. The report will inform the Court and the parties of your conduct on supervision.

The DREAM program anticipates that you may struggle during treatment and

noncompliant behavior, including relapse, will result in some level of sanctions.

However, sanctions imposed are intended to help you succeed in the program. Sanctions

may include, but are not limited to:

Additional education or writing assignments (for example, write out an
explanation for noncompliant behavior and describe a plan to correct it);

Order to participate in community service as part of the DREAM program;

Judicial reprimand delivered during DREAM court proceedings in front of
other DREAM program Participants;

Order to return to DREAM program proceedings to observe for a half or
full day;

Curfew restriction for up to 30 days;

Increase in frequency of progress hearings before the DREAM Judicial
Officer;

Order to complete a term of home confinement (with conditions that may
include alcohol monitors and standard location monitoring with GPS);

Order to complete a term of up to 30 days at a residential reentry center;

Order to complete a term at a residential drug treatment facility;

DREAM CONTRACT UNITED STATES ATTORNEY
CHRISTMAN/CR18-5272RAJ- 7 700 STEWART ST., SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
So AOA HN DH A BW YH

NY NY NY NY NY PB YD RO Re Re ee ea ea ea a i
ont HD HD FP wD NY KF DO On DNA BR WH YH HO

 

 

e Order to spend up to 7 days in jail*; and,

° Termination from DREAM program.

Factors that will influence the type of sanction employed include the seriousness
of the violation, the number of violations, and the amount of time you have remained
compliant, either before a first violation, or between violations. In addition, an important
factor will be whether you voluntarily disclose the violation. Dishonesty on your part will
result in enhanced sanctions. Depending on these factors, any of the sanctions listed
above, including termination from the DREAM program, will be available to the
DREAM Judicial Officer. Additionally, if appropriate, any or all of the available
sanctions may be ordered more than once during the course of a participant’s progress
through the DREAM program.

Sanctions imposed should be completed by your next DREAM court appearance,
unless the DREAM Judicial Officer allows you more time. You may also be required to
report on performance of the sanction at your next DREAM court appearance.

Further, the DREAM § Probation Officer need not wait until your scheduled court
appearance to address problems with supervision. If you fail to abide by directives of
your Probation Officer or if the Probation Officer believes that you have committed other
violations of your supervision, the DREAM Probation Officer has the discretion to: (1)
contact you directly to address the violation; (2) reach a proposed method of addressing
the violation through discussions with members of the Executive Review Team,
including the DREAM Judicial Officer; or (3) request the issuance of a warrant for your

arrest by the DREAM Judicial Officer.

 

* The 7 day limit applies only to orders for jail time, and does not limit the DREAM Judicial Officer's ability to
order a longer period of time in home confinement, a residential reentry center, or a residential drug treatment
facility. Nor does it limit the DREAM Probation Officer’s ability to place a participant in a residential reentry center
for transitional purposes.

DREAM CONTRACT UNITED STATES ATTORNEY

CHRISTMAN/CR18-5272RAI- 8 700 STEWART ST., SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oe YTD NH FP WY NY

oO NY NY MY NY NY DN DR RO ey ia ea ep a a
Oo at DB MH BPW NY S| DTD OO DW YT DA WA BR WH YH KF OC

 

 

When expedited action is appropriate and the parties agree on the resolution, the
agreed upon sanction or adjustment in treatment can be imposed through a modification
without an appearance before the DREAM Judicial Officer. The Probation Officer’s
DREAM Progress Report will inform the DREAM Judicial Officer however, whether
you properly completed the sanction or modification imposed. Failure to complete the
ordered modification may result in additional sanctions, including, but not limited to,
termination from the program.

If you wish to contest the violation(s) alleged, you may do so. A request for a
hearing on whether you in fact, committed the alleged conduct will not automatically
result in termination from the DREAM program. The only issue at the hearing however,
is whether you in fact committed the alleged conduct; it is not an opportunity for you to
offer an explanation for the conduct. The DREAM Assistant Federal Public Defender
will assist you at the adversarial hearing. And the DREAM Judicial Officer will
ultimately decide whether the allegation is true.

Finally, the DREAM program is a voluntary program. Therefore, when faced with
any sanction, you will always have the option of requesting termination from the
DREAM program and proceed to sentencing before the DREAM Judicial Officer.

TERMINATION FROM THE DREAM PROGRAM

Termination from the DREAM program prior to successful completion of its
requirements may be voluntary or involuntary. Cause for involuntary termination from
the DREAM program include, but is not limited to, the commission of new law
violations, repeated drug use, chronic pattern of refusal to cooperate with a treatment or
other program provider, repeated refusals to cooperate with the DREAM program’s
imposed sanctions or to participate in the DREAM program in a meaningful manner.
Final decisions regarding involuntary termination from DREAM will be made by the
DREAM Judicial Officer.

In either case, whether you were involuntarily or voluntarily terminated from

further participating in DREAM, the case will be set for sentencing before the DREAM

DREAM CONTRACT UNITED STATES ATTORNEY

CHRISTMAN/CR18-5272RAJ- 9 700 STEWART ST., SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo ON DH nH BP WW YO =

NY NY NH VY KH BH HN KN RO Re ee ee ee ie Le Oe
Qo ny DH On FP WwW YH KF COC ODO DWH DN BR WH BO KF CO

 

 

Judicial Officer and you may be detained unless the DREAM Judicial Officer finds that
there a condition or combination of conditions that reasonably assures your appearance
for sentencing or protect the community. The DREAM Judicial Officer will not be
bound to provide the benefit of dismissal with prejudice that your plea agreement would
have required had you successfully completed the DREAM program. Prior to sentencing,
the DREAM Judicial Officer may order the production of a Presentence Report. And at
sentencing, the DREAM Judicial Officer may consider in imposing a sentence otherwise
consistent with the terms of the written plea agreement, all conduct that has taken place
during your participation in the DREAM program, including any failures, sanctions
imposed and successes achieved.
GRADUATION AND BENEFITS

Your successful completion of the DREAM program will be determined by the
DREAM Judicial Officer and the other members of the Executive Review Team.
Successful completion of the program is subject to the minimum requirement that you
demonstrated at least six months of continuous sobriety. Upon successful completion,
you will be permitted to withdraw your previously-entered guilty plea(s), and the

criminal charges previously pending at the time of your guilty plea(s) will be dismissed

with prejudice.
//
DREAM CONTRACT UNITED STATES ATTORNEY
CHRISTMAN/CR18-5272RAJ- 10 700 STEWART ST., SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo YN DN HW BP WY PPO

BD eee ea ea ee
re CO UO ON DH WH BP WD NY KF OC

2

‘
24
25
26

27
28

 

AGREEMENT TO PARTICIPATE
Participant:

I, JESSICA ELEN CHRISTMAN, have read, or someone has read to me in the language
I best understand, this Contract and the plea agreement that would be a condition of my
participation in the DREAM program. I have discussed this Contract and the plea
agreement with my attorney and I understand its terms. I have also discussed with my
attorney the DREAM program and I understand that program. I voluntarily agree to
participate in the DREAM program subject to the terms set forth in this Contract and the
plea agreement. I understand I can revoke my voluntary participation in the DREAM
program at any time and have my criminal case set for sentencing before the DREAM
Judicial-Officer. ‘\

   

   

DREAM Assistant Federal Public Defender:

I, Jennifer Wellman, Assistant Federal Public Defender, representing the Participant in
connection with the DREAM program, have discussed the DREAM program, the plea
agreement that would be a condition of participation in the DREAM program, and this
Contract with the Participant and the Participant’s attorney in the underlying criminal
matter. I believe that the Participant understands the DREAM program, the terms of the
plea agreement that would be a condition of participation in the DREAM program, and
the terms of this Contract, and that the Participant's agreement to participate in the
DREAM program subject to the terms of this Contract and the plea agreement that would

be a condition of participation in the DREAM program is knowingly and voluntarily
. \

JENNIFER WELLMAN ne
Assistant Federal Public Defender

DREAM Assistant United States Attorney:

I, Mark Parrent, the Assistant United States Attorney representing the United States
Attorney's Office for the Western District of Washington, in the DREAM program, agree

 

DREAM CONTRACT UNITED STATES ATTORNEY

CHRISTMAN/CR18-5272RAJ- 11 700 STEWART ST., SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Co Oo NIN DH A BP WO LPO eH

NO No NH NN NY NY NY KN HO = RB RRP RP RP eS i eS See
ao NN OH FS YH YY K§ CD OO WON DH A BR WH VP KF CO

 

 

to the terms of this Contract on behalf of the U.S. Attorney’s Office and accept the above
named Participant into the DREAM program subject to the terms of this Contract and the
plea agreement that would be a condition of the Participant’s participation in the

we of rr fio] is

MARK PARRENT DATE
Assistant United States Attorney

 

DREAM Assistant United States Attorney:

I, Kerry Keefe, the Assistant United States Attorney representing the United States
Attorney's Office for the Western District of Washington, in the DREAM program, agree
to the terms of this Contract on behalf of the U.S. Attorney’s Office and accept the above
named Participant into the DREAM program subject to the terms of this Contract and the
plea agreement that would be a condition of the Participant’s participation in the

DREAM program.

anx« fr fre (rt
KERRY KEEFE DATE
Assistant United States Attorney

 

DREAM Probation Officer:

I, Monique Neal, the Probation Officer assigned to the DREAM program, accept the
above named Participant into the DREAM program subject to the terms of this Contract
and the plea agreement that would be a condition of the Participant’s participation in the

EAM program.
a |
wb Nici | e
MO OUE NEAL DATE
U.S. Probation and ret Services Of

DREAM CONTRACT UNITED STATES ATTORNEY

CHRISTMANICR18-5272RAJ- 12 ig Eat eae oe)
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo IN WD nA BP WD BO

NO bw HN NH KH KH KN PO RO RR Rm Re ey ee ee
Oo SN NO A BP WH NY KF OD OBO ON HD WA BR WO NH KF OC

DREAM Judicial Officer:

Subject to acceptance of the Participant’s guilty plea(s) and plea agreement, the Court
hereby accepts the above named Participant into the DREAM Program subject to the
terms of this Contract and the plea agreement that would be a condition of the
Participant’s participation in the DREAM program.

GLA bw needy

The Honorable RICHARD (A JONES DATE
U.S. District.Court Judge \

 

 

DREAM CONTRACT UNITED STATES ATTORNEY

CHRISTMAN/CR18-5272RAJ- 13 ny) STEMEIRT ST. SUE 2220
SEATTLE, WASHINGTON 98101

(206) 553-7976
oc Oo ND OH FP W YH FH

NO NY BN BH KN KN KN KN RO Re RR me ee eee ea ee
Oo NID nH FP WN KF DO DW wHyT DB HW PW NHN #} OC

 

 

Exhibit A
AUTHORIZATION TO RELEASE CONFIDENTIAL INFORMATION TO DREAM

I, JESSICA ELEN CHRISTMAN, the undersigned, have voluntarily agreed to participate
in the Western District of Washington’s Drug Reentry Alternative Model (DREAM)
program. As part of my participation in the DREAM program, I hereby authorize any
and all substance abuse treatment and counseling and other programs to which I may be
referred as part of the DREAM program to release confidential information 1 in their
records, possession, or knowledge, of whatever nature may now exist or Come to exist, to
the following participants in the DREAM program: (a) United States. District Court for
the Western District of Washington; (b) United States Pretrial Services and Probation
Office for the Western District of Washington; (c) the Federal Public Defender’ s Office
for the Western District of Washington; and (d) the United States Attorney’s Office for
the Western District of Washington (collectively, the DREAM Executive Review Team).

The confidential information I hereby authorize to be released to the DREAM
Executive Review Team will include, without limitation: date of entrance to program;
attendance records; urine testing results; type, frequency, and effectiveness of therapy
(including psychotherapy notes); general adjustment to program rules; type and dosage of
medication; response to treatment; test results (psychological, vocational, etc.); date of
and reason for withdrawal from program; and prognosis.

I understand that, subject’'to any exceptions to confidentiality that may apply under
federal or state law, the DREAM: Executive Review Team may use the confidential
information hereby authorized to be released only in connection with their evaluation of
my participation and progress in the DREAM program and my compliance or non-
compliance with the terms of my diversion, and their evaluation of the effectiveness of
the DREAM program as a whole. I also understand that this authorization will remain
valid until my,termination from the DREAM program, whether successfully or
unsuccessfully, at which time this authorization for disclosure of confidential information
will expire. I understand, however, that confidential information disclosed pursuant to
this authorization may subsequently be used by the United States District Court for the
Western District of Washington and/or the United States Pretrial Services and Probation
Office for the Western District of Washington, to initiate or support an action alleging a
violation of the terms of my diversion and/or to prepare a Presentence Report, make a
recommendation regarding sentencing, and determine the appropriate sentence, as a result
of which the information may no longer be deemed confidential and may no longer be
protected by federal or state law.

DREAM CONTRACT EXHIBIT A — SAMPLE UNITED STATES ATTORNEY

CHRISTMAN/CR18-5272RAJ- 1 700 STEWART ST., SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Aa YN DK WW BPW NO

Oo veo bP NH HN WN HN LO DOR RRR Re ee ee
oOo SN DN OH FP WD NY KF OD OO Oo IT WB A BB FH NO KF OC

 

 

Finally, I understand that I have the right to revoke this authorization to release
confidential information, in writing, at any time by sending written notification to the
United States Pretrial Services Officer assigned to supervise me while participating in the
DREAM program. I understand that if I revoke this authorization to release confidential
information, I will thereby revoke my authorization for further disclosure of such
information. I also understand that if I revoke this authorization to release confidential
information before I complete the DREAM program, it may result in my termination
from the DREAM program and may be considered a violation of DREAM program rules
or of a condition of my DREAM contract.

I have read this authorization to release confidential information, have discussed it
with my attorney, understand its terms, and by signing below agree ‘to it.

 

JESSICA ELEN CHRISTMAN DATE

I am the attorney representing the individual signing this authorization to release
confidential information in connection with the DREAM program and have discussed the
terms of this authorization with this individual. I believe this individual understands the
terms of this authorization and that this individual’s agreement to sign this authorization
is knowingly and voluntarily made.

 

JENNIFER WELLMAN DATE
Assistant Federal Public Defender

DREAM CONTRACT EXHIBIT A —- SAMPLE UNITED STATES ATTORNEY

700 STEWART ST., SUITE $220
CHRISTMAN/CR18-5272RAJ- 2 SHATTER, WASHINGTON 98101

(206) 553-7970
